DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/13/2022 has been entered. Claims 1-15 are currently pending in the application. Applicant’s amendments have overcome the outstanding rejections previously set forth in the Non-Final Office Action mailed 12/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an internal high-pressure accumulator” more than once, rendering it unclear whether the claimed invention includes two internal high-pressure accumulators, where the disclosure only supports one. For continued examination, the second instance is interpreted as “the internal high-pressure accumulator”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirkl et al (U.S. Pre-Grant Publication 2011/0271935A1).
Regarding claims 1, 8, 9, and 10, Pirkl teaches connecting pieces (4, 10) of of a plurality of fuel injectors (1) of an internal combustion engine (Figure 1; Paragraphs 0026, 0040, 0049-0057) comprising: a high-pressure input port and a high-pressure output port (the ports on either side of 4 in Figure 1), an internal high-pressure accumulator (See internal volume in center of 4/10 in Figure 1) positioned within the connecting piece (4, 10) and/or the injector, the high-pressure input port opens into a first side of the internal high-pressure accumulator via a first high-pressure feed channel (See Figure 1), the high-pressure output port opens into a second side of the internal high-pressure accumulator via a second separate high-pressure feed channel (See Figure 1), and an internal volume of the internal high pressure accumulator positioned between and separating the first side and the second side (See Figure 1; Paragraphs 0049-0057).
Regarding claim 3, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the high-pressure feed channel of the high-pressure input port and the high-pressure feed channel of the high-pressure output port open directly into the internal high-pressure accumulator of the connecting piece without a throttle (See Figure 1).
Regarding claim 4, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the connecting piece is of axially symmetrical design (See Figure 1).
Regarding claim 6, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the connecting piece is designed as a T-piece (See Figure 1), wherein the high-pressure ports are formed in the head area and the interface to a fuel injector housing is formed by the foot of the T-piece, wherein the internal high-pressure accumulator of the connecting piece extends in the axial direction to the interface of the T-piece, and the high-pressure feed channels open into the high-pressure accumulator at right angles to its longitudinal extension (See Figure 1).
Regarding claim 7, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that there is provided a filter housing (27) with a filter received therein, wherein the filter housing or the filter forms the connection interface of the internal high-pressure accumulator with a fuel injector (Figure 1; Paragraphs 0057).
Regarding claim 13, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the internal high-pressure accumulator is oriented along a central axis of the fuel injector, the first high-pressure feed channel extends radially from the first side of the internal high-pressure accumulator, and the second high-pressure feed channel extends radially from the second side of the internal high-pressure accumulator (See Figure 1).
Regarding claim 14, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the first high-pressure feed channel and the second first high-pressure feed channel are only connected through the internal volume of the internal high-pressure accumulator (See Figure 1).
Regarding claim 15, Pirkl discloses the invention of claim 1 as discussed above, and Pirkl teaches that the internal high-pressure accumulator outputs fluid to an accumulator (18) of a fuel injector (Figure 1; Paragraph 0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirkl et al (U.S. Pre-Grant Publication 2011/0271935A1) in view of Brekle (DE102008001743A1).
Regarding claim 2, Pirkl discloses the invention of claim 1 as discussed above, but does not teach that the high-pressure feed channel of the high-pressure input port and/or the high-pressure feed channel of the high-pressure output port include at least one throttle.
Brekle teaches a connecting piece for a fuel injector of an internal combustion engine (Figures 2 and 3) comprising: a high pressure input port with a high pressure feed channel (20) including a throttle (32)(Paragraphs 0016-0017), in order to avoid providing a throttle in the injector, while still properly controlling fuel pressure (Paragraphs 0002-0007).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Pirkl, such that the high-pressure feed channel of the high-pressure input port includes at least one throttle, as suggested and taught by Brekle, in order to avoid providing a throttle in the injector, while still properly controlling fuel pressure.
Regarding claim 5, the modified connecting piece of Pirkl discloses the invention of claim 2 as discussed above, and Pirkl teaches that the high-pressure input port and/or the high-pressure output port provide a thread for the screw connection of an external high-pressure line (Figure 1; Paragraph 0060).
Regarding claim 12, the modified connecting piece of Pirkl discloses the invention of claim 5 as discussed above, and Pirkl teaches that connection flanges are provided with the threads on each of the input and output ports (See Figure 1), but does not teach that the thread for the screw connection of the external high-pressure line is in the form of a thread provided on the outside of the connecting flanges.
However, a person having ordinary skill in the art would have found this to be an obvious matter of design choice, since thread type (internal or external) has no particular benefit so long as the sealing is adequate, and applicant has not noted any specific advantage to using external over internal thread type on the connecting flange of the input and output ports. Applicant has merely described the external thread as preference in the disclosure.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirkl et al (U.S. Pre-Grant Publication 2011/0271935A1) in view of Brekle (DE102008001743A1) as applied to claim 2 above, and further in view of Philippe (WO2018/134144A1).
Regarding claim 11, the modified connecting piece of Pirkl discloses the invention of claim 2 as discussed above, but does not teach that the throttle is in the form of a defined diameter taper of the respective high-pressure feed channel in the direction of the internal high-pressure accumulator. 
Philippe teaches a fuel injection component (Figures 1-2) with an accumulator (12) and a high-pressure input port and feed channel (13, 132; Figure 1) with a throttle (2; Figures 1-2)(Paragraphs 0041-0047), wherein the throttle is in the form of a defined diameter taper (the tapered steps in Figure 2) of the respective high-pressure feed channel in the direction of the internal high-pressure accumulator (Figure 2; Paragraphs 0047-0048), in order to effectively attenuate pressure waves introduced into the high pressure fuel by the closing and opening of the injector (Paragraphs 0015, 0049).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Pirkl, such that the throttle is in the form of a defined diameter taper of the respective high-pressure feed channel in the direction of the internal high-pressure accumulator, as suggested and taught by Philippe, in order to effectively attenuate pressure waves introduced into the high pressure fuel by the closing and opening of the injector.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the Hlousek reference have been considered but are moot because the amendments have overcome this reference, and it is no longer cited in the outstanding rejection.
In response to applicant’s arguments regarding the use of Official Notice, a reference has been provided to disclose the defined diameter taper of the throttle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747